DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application, filed on 08/07/2019, has received, entered and made of record.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) Japanese Patent No. 4604733 on page(s) 1-2 of the specification.
Reference Japanese Patent No. 4604733 is a general background reference(s) covering a printing device in which paper types of printing paper housed in respective feed trays are set.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched prior art Takei et al. (US 2012/0236361 A1) discloses a print instructing device (fig.1, information processing apparatus 100)  comprising: a recording section that, in a case in which history information does not include size information indicating a size of a print medium designated by a print demand that demands an execution of printing, records paper quality information (figs.3, 5 and [0065]) (Note: the reference discloses recording print quality in association with a print paper size in a print setting log 300). 
     However, the searched prior art individually or combined fail to disclose or make obvious the claimed subject matter. That is, Examiner did not find any reference that discloses or would have rendered obvious: “a display controlling section that, in a case in which the size information is included in the history information and the paper quality information does not match the history information corresponding to the size information, causes confirmation information confirming whether or not to change the designated paper quality to be displayed.”
It follows that claims 2-9 are then inherently allowable for depending on allowable base claim 1.
Referring to claims 10 and 11, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675